

	

		II

		109th CONGRESS

		2d Session

		S. 2554

		IN THE SENATE OF THE UNITED

		  STATES

		

			April 5, 2006

			Mr. Ensign (for himself

			 and Mr. DeWine) introduced the following

			 bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986

		  to expand the permissible use of health savings accounts to include premiums

		  for non-group high deductible health plan coverage.

	

	

		1.Short titleThis Act may be cited as the

			 Affordability in the Individual Market

			 Act.

		2.Use of health savings

			 accounts for non-group high deductible health plan premiums

			(a)In

			 generalSection 223(d)(2)(C)

			 of the Internal Revenue Code of 1986 (relating to exceptions) is amended by

			 striking or at the end of clause (iii), by striking the period

			 at the end of clause (iv) and inserting , or, and by adding at

			 the end the following new clause:

				

					(v)a high deductible health plan, other than a

				group health plan (as defined in section

				5000(b)(1)).

					.

			(b)Effective

			 dateThe amendment made by

			 this section shall apply to taxable years beginning after December 31,

			 2006.

			

